Citation Nr: 1236862	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1965 to September 1972, February 1973 to March 1975 and from May 1985 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, denying the claim currently on appeal.  This claim was previously remanded by the Board in February 2012 for further evidentiary development.  

The Board notes that the Veteran indicated during his March 2012 VA examination that he did not expect to get more compensation as he had requested that this appeal be dropped.  However, in his January 2009 statement, the Veteran explicitly requested that his hearing loss claim be withdrawn but that VA continue with his appeal for degenerative disc disease of the lumbar spine.  As VA has not received a written request withdrawing this claim, it remains in appellate status.  


FINDINGS OF FACT

The Veteran's lumbar spine disability has been manifested by flexion as low as 78 degrees; it is not manifested by painful motion, muscle spasms, incapacitating episodes, neurological symptomatology or functional impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in letters dated February 2007 and April 2007.  These letters were sent to the Veteran prior to the initial adjudication of his claim.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2007, October 2009 and March 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its remand directives of February 2012.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that additional VA treatment records were associated into the Veteran's Virtual VA file.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran was originally granted service connection degenerative disc disease of the lumbar spine in a February 2006 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5242, effective as of April 22, 2005.  In January 2007, VA received a claim from the Veteran seeking a higher disability evaluation for his low back disability in January 2007.  The Veteran did no express disagreement with the February 2006 rating decision at this time.  This claim was subsequently denied in a November 2007 rating decision, and in January 2008, VA received a timely notice of disagreement from the Veteran.  The 10 percent disability evaluation was continued in a December 2008 statement of the case.  The Veteran appealed this decision to the Board in December 2008.   

According to an October 2006 private treatment record, the Veteran was suffering from right hip and low back pain that was described as "terrible."  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  A lumbar facet joint injection was performed in November 2006.  

The Veteran was subsequently afforded a VA examination of the spine in October 2007.  The Veteran described a constant and sharp pain in his low back that was moderate.  The Veteran reported radiation of pain into his right thigh to knee two to three times per week.  There was no history of urinary incontinence, erectile dysfunction or fecal incontinence.  The Veteran did endorse symptoms of fatigue, stiffness, weakness and pain, however.  He denied any spasms.  Range of motion testing revealed flexion to 78 degrees, extension to 20 degrees, right lateral bending to 30 degrees, left lateral bending to 35 degrees, right lateral rotation to 15 degrees and left lateral rotation to 25 degrees.  There was no pain on motion and upon repetition, there was no further loss of motion due to pain, weakness or lack of endurance.  A neurological evaluation of the lower extremities was also deemed to be normal.  The examiner also noted that there had been no incapacitating episodes associated with the Veteran's intervertebral disc syndrome over the past 12 months.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine with mild right radiculopathy to the knee.  It was noted that the Veteran was unable to work in his previous job as a forklift operator due to his cervical and lumbar spine pain.  

In February 2009, the Veteran reported numbness in the hands and feet.  He also reported having problems with balance and that his left leg buckled on him a number of times.  The examiner physician concluded that the Veteran suffered from neuropathy that was most likely secondary to diabetes mellitus.  It was also suspected that the Veteran had a right C6 radiculopathy.  A June 2009 neurology clinic note also indicates that the Veteran's neuropathy was most likely due to diabetes.  

The Veteran was afforded an additional VA examination of the spine in October 2009.  The examiner noted that the Veteran reported that he was unable to work due to a number of impediments.  However, he did not mention his lumbar spine disability as one of these impediments.  It was also noted that the Veteran had no incapacitating episodes over the past 12 months and that he was independent in his activities of daily living.  Examination revealed no deformity, no abnormal curvature and no tenderness to palpation.  There was no muscle atrophy, hypertrophy or loss of muscle tone and reflexes were 1+ in the lower extremities, bilaterally.  Sensation was normal as well.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees with discomfort, extension to 25 degrees limited by body habitus, bilateral lateral flexion to 25 degrees limited by body habitus and bilateral lateral rotation to 25 degrees, limited by body habitus.  There was no additional painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness or instability.  No additional loss of function was noted at this time.  The Veteran was diagnosed with service-connected degenerative joint disease of the lumbar spine with normal objective findings at this time.  There was no objective evidence of radiculopathy at this time.  There was also minimal spurring of the lumbar spine consistent with the natural aging process.  

According to a January 2010 VA outpatient treatment record, the Veteran was suffering from no new back pains.  He was also not experiencing any tingling or numbness.  

The Veteran was most recently afforded a VA examination of the lumbar spine in March 2012.  The Veteran reported that his quality of life was "terrible" and that he could not do what other people could do, such as mowing the lawn or climbing the stairs of his swimming pool.  The Veteran described his pain as constant.  However, an X-ray taken of the lumbar spine at this time was deemed to be normal.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine that had questionably resolved, with no functional impairment.  The examiner further explained after examining the Veteran and reviewing the claims file and the medical literature that current and past lumbosacral studies could not support the magnitude of the Veteran's subjective symptoms.  

Examination revealed forward flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  There was no objective evidence of painful motion.  The examiner concluded that the Veteran's limited flexion was most likely associated with aging, deconditioning and his body habitus and not to any injury.  There was also no additional limitation of motion or functional impairment upon repetition.  There were no muscle spasms and the Veteran's gait and spinal contour were normal.  Muscle strength testing was normal, as were reflexes and sensation of the lower extremities, bilaterally.  The Veteran did not report radicular pain or any other signs or symptoms due to radiculopathy.  The examiner concluded that this was an essentially normal examination.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his lumbar spine disability at any time during the pendency of his claim.  The Veteran is presently rated under Diagnostic Code 5242 for degenerative arthritis of the spine, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a.  

A higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

According to the October 2007 VA examination, the Veteran was capable of forward flexion to 78 degrees and he had a combined range of motion of 203 degrees.  There was no further limitation upon repetition and no objective evidence of painful motion.  The October 2009 VA examination report reflects forward flexion to 80 degrees and a combined range of motion of 205 degrees.  Finally, the March 2012 VA examination report reflects forward flexion to 80 degrees and a combined range of thoracolumbar motion of 230 degrees.  The examiner concluded that there was no objective evidence of painful motion and that there was no additional limitation or functional impairment upon repetition.  As such, the preponderance of the evidence of record clearly demonstrates that the Veteran is not entitled to a higher disability evaluation of 20 percent based on limitation of motion.  Likewise, the evidence of record consistently reflects that the Veteran does not suffer from muscle spasms, abnormal gait or abnormal spinal contour.  As such, a higher disability evaluation of 20 percent is not warranted.  See id.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

In the present case, there is no objective evidence of functional loss due to the Veteran's lumbar spine disability.  The October 2007 VA examiner noted that there was no pain on motion.  The October 2009 VA examiner also noted no evidence of painful motion, tenderness, spasm, fatigability, lack of endurance, weakness or instability.  The examiner explained that the Veteran's motion was limited by his body habitus.  Finally, the March 2012 VA examiner concluded that the Veteran's lumbar spine disorder resulted in no functional impairment and that he had a full range of motion, aside from flexion, with no pain.  The Veteran's flexion was most likely associated with aging, deconditioning and body habitus.  As such, the preponderance of the evidence of record fails to reflect that there is any functional limitation associated with the Veteran's lumbar spine disability.  

The Board recognizes that the Veteran has reported functional impairment, such as not being able to mow his yard and not being able to climb stairs.  He has also described his pain as "terrible" and indicated that his left leg occasionally would buckle on him.  The Board is not denying that the Veteran experiences difficulty in the activities he has described.  However, the March 2012 VA examiner explained that the Veteran's objective manifestations could not support the magnitude of his reported symptoms.  The record reflects that the Veteran is service-connected for numerous disabilities.  However, it fails to demonstrate that the Veteran's lumbar spine disability is responsible for his pain and impairment.  As noted by the March 2012 VA examiner, the examination of the lumbar spine was essentially normal and the Veteran's service-connected condition resulted in no functional impairment.  In light of this finding, the Board finds that the Veteran's lumbar spine disability is not responsible for the Veteran's reported functional impairment.  

The Board has also considered whether a higher disability evaluation may be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Under this formula, a higher disability evaluation of 20 percent is warranted when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  However, the VA examiners of record have consistently noted that the Veteran had not suffered from any incapacitating episodes in the previous 12 months.  The Veteran has not alleged any incapacitating episodes either.  As such, a higher disability evaluation is not warranted under this code.  

Note (1) to 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Board notes that the October 2007 VA examiner did note a diagnosis of mild right radiculopathy to the knee.  However, this appears to have been based on the Veteran's subjective statements of pain alone.  Furthermore, the Veteran is already service-connected for diabetic neuropathy of the upper and lower extremities.  As explained by the February 2009 VA treatment provider, the Veteran's neuropathy was most likely secondary to his diabetes mellitus.  The October 2009 VA examiner and March 2012 VA examiner also found no objective evidence of lumbar radiculopathy.  Finally, the Veteran has repeatedly denied symptomatology such as erectile dysfunction or urinary/fecal incontinence.  As such, there is no objective evidence of neurological impairment associated with the lumbar spine.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's lumbar spine disability is presently asymptomatic, but the Veteran has reported symptoms of pain and limitation of motion in the past.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine must be denied.


ORDER

A disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


